
	

114 SRES 305 ATS: Commending and congratulating the Kansas City Royals on their 2015 World Series victory.
U.S. Senate
2015-11-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 305
		IN THE SENATE OF THE UNITED STATES
		
			November 4, 2015
			Mr. Blunt (for himself, Mrs. McCaskill, Mr. Roberts, and Mr. Moran) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the Kansas City Royals on their 2015 World Series victory.
	
 Whereas, on November 1, 2015, the Kansas City Royals won the 2015 World Series with a 7-2 victory over the New York Mets;
 Whereas the Kansas City Royals won the World Series in Game 5 at Citi Field in New York City, New York;
 Whereas the Royals scored 5 runs in the 12th inning of Game 5 of the World Series to take the lead and seal a dramatic win;
 Whereas all 25 players on the playoff roster of the Royals should be congratulated, including Johnny Cueto, Wade Davis, Danny Duffy, Kelvin Herrera, Luke Hochevar, Ryan Madson, Kris Medlen, Franklin Morales, Yordano Ventura, Edinson Volquez, Chris Young, Drew Butera, Salvador Perez, Christian Colon, Alcides Escobar, Eric Hosmer, Raul Mondesi, Kendrys Morales, Mike Moustakas, Ben Zobrist, Lorenzo Cain, Jarrod Dyson, Alex Gordon, Paulo Orlando, and Alex Rios;
 Whereas the front office, the clubhouse, and all supporting staff and team members of the Kansas City Royals should be congratulated;
 Whereas the Royals won a remarkable 95 games during the regular season, which earned the team the best record in the American League;
 Whereas the American League won the Major League Baseball All-Star Game, which ensured the Royals home field advantage for the World Series;
 Whereas the Royals had 7 players selected to the 2015 Major League Baseball All-Star Game, who should be congratulated, including Alex Gordon, Lorenzo Cain, Alcides Escobar, Salvador Perez, Kelvin Herrera, Wade Davis, and Mike Moustakas;
 Whereas the Royals earned a postseason berth by clinching the American League Central Division for the first time in team history;
 Whereas the Royals earned a second American League Championship pennant in 2 years; Whereas Royals catcher Salvador Perez received unanimous support for and won the World Series Most Valuable Player Award, after—
 (1)hitting .364 in the World Series; (2)driving in the tying run in the Royals' comeback in the ninth inning of Game 5 of the World Series; and
 (3)sparking the Royals again in the 12th inning of Game 5 to seal the eventual win;
 Whereas 8 of the Royals' 11 playoff wins came after trailing in the sixth inning or later; Whereas 6 of the Royals' playoff comeback wins erased deficits of 2 runs or more, a playoff feat which had never been achieved before;
 Whereas the Royals narrowly lost the 2014 World Series in Game 7, fueling a determination— (1)to return to the World Series in 2015; and
 (2)to accomplish what the team came so close to accomplishing 1 year earlier;
 Whereas the Royals won their second World Series championship title in the 46-year history of the team and their first World Series championship title in 30 years, filling individuals in Kansas City and Royals fans everywhere with pride;
 Whereas the Royals showed extraordinary steadiness, teamwork, focus, and love of the game in proving again to be an organization of great character, determination, and heart, a reflection of the city of Kansas City and the State of Missouri; and
 Whereas the Kansas City Royals are the 2015 World Series champions: Now, therefore, be it   That the Senate—
 (1)commends the Kansas City Royals on their— (A)2015 World Series championship title; and
 (B)outstanding performance during the 2015 Major League Baseball season;
 (2)recognizes the achievements of the players, coaches, management, and support staff of the Kansas City Royals, whose dedication and persistence made victory possible;
 (3)congratulates— (A)the city of Kansas City;
 (B)the entire bi-state Kansas City metropolitan area; and (C)Kansas City Royals fans everywhere; and
 (4)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the city of Kansas City, Missouri mayor, Hon. Sylvester Sly James; (B)Kansas City Royals president Mr. Dan Glass and Kansas City Royals general manager Mr. Dayton Moore; and
 (C)Kansas City Royals manager Mr. Ned Yost. 